Citation Nr: 0324677	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a colon perforation as a result of a colonoscopy 
at a VA medical center (VAMC) on October 20, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had active duty from January 1974 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied compensation under 
38 U.S.C.A. § 1151 for a perforated colon.  A videoconference 
hearing was held before a veterans law judge in June 2002.  
The Board then conducted further evidentiary development.  In 
April 2003, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran had diarrhea and loose stools prior to 
October 20, 1999.

3.  The veteran underwent a colonoscopy at a VA facility on 
October 20, 1999, and a perforation of the cecum was incurred 
during this procedure.

4.  The veteran subsequently underwent an abdominal 
laparotomy, with a cecal resection and a primary anastomosis, 
at a private hospital.

5.  The veteran currently complains of diarrhea and loose 
stools, with incontinence.  

6.  No additional disability, involving residuals of a 
perforated colon, was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran on October 20, 
1999.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a colon perforation, claimed as due to VA 
medical treatment, have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in a November 1999 letter, in the initial August 
2000 rating decision, in the November 2000 statement of the 
case, in the March 2001 and May 2003 supplemental statements 
of the case, and in an April 2003 letter have provided the 
veteran with sufficient information regarding the applicable 
rules.  These documents are incorporated by reference.  The 
veteran and his representative have submitted written 
arguments and testimony.  The letters, the statement of the 
case and the supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  By a 
letter dated in April 2003, the veteran's representative 
indicated that all necessary evidence had already been 
submitted.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board attempted to obtain additional evidence from the 
Buffalo Office of Regional Counsel regarding the veteran's 
separate claim under the Federal Tort Claims Act.  The Board 
has been advised that such records may not be released, and 
will therefore proceed with adjudication of the claim.  All 
pertinent medical evidence has been obtained.

Factual Background

The veteran maintains that he sustained a colon perforation 
with subsequent frequent loose stools as a result of a 
colonoscopy at a VAMC on October 20, 1999.

A VA hospital discharge summary dated in October 1999 shows 
that the veteran was hospitalized from October 19, 1999 to 
October 21, 1999.  He presented with complaints of worsening 
bright red blood per rectum, and said he had this symptom 
intermittently for ten years.  A general medicine note shows 
that the veteran reported that he had loose stools for years, 
but no diarrhea.  A Request for Administration of Anesthesia 
and for Performance of Operations and Other Procedures was 
signed by the veteran on October 20, 1999.  This form 
reflects that the veteran consented to a colonoscopy, and 
that the risks of bleeding or bowel perforation had been 
explained.

On October 20, 1999, the veteran underwent a colonoscopy.  
The operative report shows that informed consent was obtained 
from the veteran.  The veteran reported rectal bleeding for 
about ten years, and said he had unexplained diarrhea since 
the age of seven.  The diagnosis was diverticulosis; no blood 
was seen throughout the bowel or at the anorectal verge.  
Internal hemorrhoids were noted.  A view of the scope 
artifacts suggested both pre-existing focal hyperemia and 
submucosal hemorrhage, as well as perhaps atrophic mucosa and 
friability.  The findings were suggestive of frank colitis.  
Subsequent progress notes reflect that the veteran complained 
of severe abdominal pain.  His abdomen was tender, firm, and 
mildly distended, with no rebound.  The diagnostic assessment 
was discomfort from gas instilled during colonoscopy.  A 
kidney ultrasound biopsy showed a large volume of gas 
throughout the large colon.

In an addendum dated on October 21, 1999, a VA doctor noted 
that the veteran developed abdominal distress immediately 
after intubation of the terminal ileum, which was performed 
fairly easily and uneventfully with excellent luminal view 
and no evidence of Crohn's type ulcers.  His distress 
appeared very mild at the time of the procedure.  He noted 
that the colon appeared friable, but no perforation was noted 
at that time, and the colon remained fully distensible 
throughout the procedure.  The doctor indicated that it was a 
surprise the next morning to learn that the veteran had 
complained of pain all night, and was currently suffering 
from abdominal pain which was persistent, unremitting, 
doubling him up, with associated psoas signs.  Rectal-tube 
deflation of the colon did not substantially relieve the 
discomfort.  There was guarding of the abdomen with some 
focal tenderness in the right lower quadrant, and board-like 
rigidity of the abdomen with evidence of excruciating pain.  
He opined that although frank perforation had not occurred, 
micro-perforation was a consideration.  He noted that 
perforation was a statistical complication of colonoscopy.  
He indicated that the veteran's colonoscopy proceeded 
essentially uneventfully, except as noted.

A general internal medicine note dated that day reflects that 
the veteran's white blood cell count was elevated, which was 
worrisome for an intra-abdominal infection secondary to 
perforation.  A subsequent note reflects that the veteran had 
a long history of a slow gastrointestinal bleed, and that 
during a colonoscopy his bowel was perforated, and he now had 
free air in his abdomen.  It was decided to emergently 
transfer the veteran to Mary Hitchcock Memorial Hospital for 
an exploratory laparotomy for bowel perforation.  The 
discharge summary reflects the following attestation list:  
perforated viscus, low gastrointestinal bleed, anemia due to 
chronic gastrointestinal blood loss, and abdominal 
distention.  The discharge diagnosis was a perforated viscus 
with large amount of free air inter-peritoneally.

Private medical records from Mary Hitchcock Memorial Hospital 
dated on October 21, 1999 reflect that the veteran was 
admitted for an abdominal laparotomy.  The operative report 
shows that gross pus was found in the abdominal cavity, and 
there was an isolated perforation of the cecum with a linear 
transmural separation of the muscularis muscle approximately 
8 centimeters in length.  A cecal resection was performed, 
with a primary anastomosis.  The next day, the veteran felt 
much better, and was afebrile and clinically stable.  

The veteran was returned to the VAMC that day.  A VA 
discharge summary dated in late October 1999 shows that the 
veteran did extremely well postoperatively, and was given 
triple antibiotic therapy.  By the fourth postoperative day, 
he was tolerating a regular diet, there were no signs or 
symptoms of infection, and he was discharged to home.  The 
attestation list included the following:  accidental cecal 
perforation during colonoscopy, anemia secondary to 
gastrointestinal bleed, internal hemorrhoids, and external 
hemorrhoids.  The discharge diagnoses were anemia secondary 
to gastrointestinal bleed, cecal perforation, status post 
cecectomy with primary anastomosis, internal hemorrhoids, and 
external hemorrhoids.

Subsequent VA progress notes reflect that on follow-up in 
November 1999, the veteran complained of abdominal pain and 
incisional pain, more than would be expected.  He reported 
that he was passing gas and moving his bowels.  He said his 
hemorrhoids had returned, were not bleeding on a daily basis, 
but did produce some bright red blood per rectum.  He denied 
fever, nausea, vomiting, and diarrhea.  On examination, there 
was a very tender right lower quadrant.  An abdominal midline 
incision was well-healed and intact.  There was no 
induration, erythema, or drainage, the abdomen was soft, 
there was pain on percussion diffusely, particularly in the 
right lower quadrant.  The diagnosis was status post 
cecectomy with persistent pain.

In November 1999, the veteran filed a claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
colon perforation incurred during a colonoscopy on October 
20, 1999.

A March 2000 VA medical opinion provided by the veteran's 
primary care provider reflects that his medical records were 
reviewed.  The examiner summarized the veteran's recent 
medical history and indicated that on a recent examination in 
February 2000, the veteran had minimal pain, with no 
lightheadedness, dizziness, or loose or bloody stools, his 
abdomen was soft and non-tender, a large midline incision was 
well-healed, with no guarding or rebound tenderness, and 
bowel sounds were present and normal active.  The diagnosis 
was internal and external hemorrhoids with severe anemia 
resulting in colonoscopy and subsequent cecal perforation 
requiring emergent exploratory laparotomy and excision of 
lacerated bowel with severe post-operative pain and financial 
loss.  The original source of the bleeding had yet to be 
determined.

VA outpatient treatment records dated from March 2000 to 
September 2000 primarily reflect treatment for bleeding 
hemorrhoids and diarrhea.  A March 2000 treatment note shows 
that the veteran reported multiple post-operative 
difficulties including pain and diarrhea.  His pain was 
improved and he no longer required pain medication.  His 
diarrhea was slowly improving.  In April 2000, the veteran 
reported that he had minimal abdominal pain and continued 
diarrhea, with four to five bowel movements per day.  A June 
2000 treatment note shows that the veteran complained of 
continued runny stools with incontinence since the previous 
October.

By a letter to a U.S. Senator dated in June 2000, the veteran 
asserted that he suffered a colon perforation at a VA 
facility, and subsequently underwent surgery at Dartmouth 
Hitchcock to repair the perforation.  His hospitalizations 
caused both loss of work and financial and emotional hardship 
for him and his children.

At a January 2001 VA examination, the veteran complained of 
loose bowel movements.  He said he had four to six loose 
bowel movements per day.  He denied current abdominal pain.  
He said he had "excruciating" abdominal pain for three 
months after his surgery.  He stated that he had no other 
symptoms related to the intestine.  He said his weight was 
stable and the same as it was prior to the October 1999 
surgery, and that he did not have much of an appetite.  On 
examination of the abdomen, there was a midline scar from the 
epigastrium to the symphysis, with active bowel sounds.  The 
abdomen was soft and non-tender, with no organomegaly or 
mass.  The diagnoses were status post cecal resection and 
resection of 5 centimeters of the terminal ileum and side-to-
side anastomosis between the remaining ileum and ascending 
colon on October 21, 1999 following colon perforation, and 
mild diarrhea, by history, without evidence of malnutrition 
and without history of weight loss.  The examiner opined that 
the veteran suffered significant pain for about three months 
after his abdominal surgery in October 1999, and that his 
current symptoms were confined to a mild degree of diarrhea, 
for which the veteran was not taking any medication, although 
he previously took Questran, which improved his symptoms.  
The examiner recommended that the veteran resume taking this 
medication.  

In a March 2001 addendum, the examiner stated, "Although 
unfortunate, perforation of the cecum or other parts of the 
colon is a well-recognized complication of a colonoscopy.  It 
is my opinion, that this complication was not due to 
negligence, carelessness, lack of proper skill, error in 
judgement or similar instance of fault on the VA's part."

By a statement dated in May 2001, the veteran essentially 
reiterated his assertions.  He contended that some of the VA 
reports were not accurate, that the VA staff was overworked, 
and his colonoscopy was rushed.

At a June 2002 Board videoconference hearing, the veteran 
essentially reiterated his assertions.  He testified that his 
procedure was originally scheduled for early in the morning, 
but was not done until late in the day.  He said that prior 
to his colonoscopy, he overheard a doctor arguing about 
having to do another colonoscopy since he had already done 
ten or eleven that day.  He contended that his procedure was 
very rushed, which caused the perforation.  He said he had 
diarrhea 14 or 15 times a day for the first year after the 
colonoscopy, and currently had it 6 to 8 times per day.  He 
also complained of incontinence.  He said he had severe 
abdominal pain for three or four months after his surgery.

In April 2003, the Board remanded the case to the RO 
primarily for the veteran to be given notice of the VCAA and 
notice of the information and evidence needed to substantiate 
his claim.

Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
additional disability involving residuals of a colon 
perforation during a colonoscopy performed at a VA hospital 
on October 20, 1999.

The Board notes that 38 U.S.C.A. § 1151 has been amended, and 
the new law is effective with respect to claims filed on or 
after October 1, 1997.  The new version of the law is more 
restrictive than the old version.  The veteran filed his 
current claim in November 1999, and thus the new version of 
the law applies to this case. VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The medical evidence reveals that the veteran underwent a 
colonoscopy at a VAMC on October 20, 1999, due to reported 
rectal bleeding.  Records show that he incurred a perforation 
of the cecum during this procedure, and subsequently 
underwent an abdominal laparotomy, with a cecal resection and 
a primary anastomosis, at a private hospital.  The medical 
evidence demonstrates that prior to the colonoscopy, the 
veteran reported a history of diarrhea and loose stools since 
childhood.  Since the colonoscopy and subsequent cecal 
resection, he continues to complain of diarrhea and loose 
stools, and also complains of incontinence.  His weight has 
been stable.

Two VA doctors have indicated that colon perforation is a 
well-known complication of colonoscopy.  In January 2001, a 
VA doctor opined that in the veteran's case, this perforation 
was not due to negligence, carelessness, lack of proper 
skill, error in judgement or similar instance of fault on the 
VA's part.

The weight of the credible evidence demonstrates that no 
additional disability involving residuals of a perforated 
colon was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
to the veteran on October 20, 1999.  Consequently, the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment on 
October 20, 1999.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving residuals of a perforated colon, claimed as due to 
VA medical treatment on October 20, 1999, is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



